Case 1:13-cv-05401-NLH-ZNQ Document 117 Filed 05/24/21 Page 1 of 3 PageID: 1035




                                                                 May 24, 2021
   VIA ECF
   The Honorable Judge Zahid N. Quraishi
   United States District Court, D.N.J
   Mitchell H. Cohen Building
   4th and Cooper Streets
   Camden, New Jersey 08101

                           RE:    Ellaisy v. Wheaten, et al., 13 CV 5401

   Dear Judge Quraishi:

            Please accept this letter brief in lieu of a formal brief in support of Plaintiff’s
   motion for sanctions against the City of Atlantic City for failure to comply with Rule 34 of
   the Federal Rules of Civil procedure and more specifically this Court’s order entered on
   April 15, 2021, requiring the City to formally repond to Plaintiff’s discovery requests no
   later than May 21, 2021 (a date hand-picked by counsel for the City).

            By way of background, Plaintiff issued requests for production to the Defendant
   City of Atlantic City on December 11, 2020. The City ignored the requests and failed to
   inform Plaintiff when it expected to respond. The City did not ask this Court to set an
   alternative briefing schedule to answer Plaintiff’s requests. Instead, the City dumped
   significant resources into objecting to Plaintiff producing materials already in his
   counsel’s possession. – a fight it ultimately lost. Ellaisy v. City of Atl. City, 2021 U.S.
   Dist. LEXIS 24403 (D.N.J. Feb. 9, 2021)

            On January 30, 2021 and again on March 22, 2021, Plaintiff filed letters pursuant
   to Local Rule 37.1 seeking leave to file a motion to compel the City to respond to
   Plaintiff’s written discovery requests. [Dkt. Nos. 100& 107] On April 15, 2021, this Court
   held a status conference during which it asked counsel for the City to indicate when the
   City would be in a position to respond to Plaintiff’s discovery requests (then over three-
   months untimely). Counsel assured the court that it would answer Plaintiff’s discovery
   demands by May 21, 2021, and this Court entered an order consistent with that
   representation. (Dkt. No. 113 – “Defendants to serve complete responses to Plaintiff’s
   written discovery requests no later than 5/21/21”) This Court also observed that Plaintiff
   would be in within his right to seek sanctions if the City failed to comply with this Court’s
   order.
Case 1:13-cv-05401-NLH-ZNQ Document 117 Filed 05/24/21 Page 2 of 3 PageID: 1036




            The City has not responded, or even attempted to respond, to Plaintiff’s written
   discovery requests in direct violation of this Court’s order. The City did not write a letter
   to this Court seeking additional time to respond nor did counsel for the City even send
   Plaintiff’s counsel a communication explaining the delay. In short, the City has again
   brazenly disregarded a Court order as if this Court’s orders are mere suggestions.

            Accordingly, Plaintiff now seeks an order sanctioning the City pursuant to Fed. R.
   Civ. P. 37. The purpose of Rule 37 sanctions is to: (1) to ensure that a party will not
   benefit from its own failure to comply, (2) serve as a specific deterrent . . ., and obtain
   compliance with a particular Order issued, and (3) serve as a general deterrent effect on
   the case at hand and on other litigation, provided that party against whom they are
   imposed was in some sense at fault.” Stream Cos. v. Windward Adver., 2013 U.S. Dist.
   LEXIS 100319, *24 (E.D.Pa. July 17, 2013). A court has broad authority to issues
   sanctions for failure to comply with Discovery Orders.

            Every purpose identified above is satisfied by sanctioning the City in this case.
   Specifically, pursuant to Fed. R. Civ. P. 37(a)(3)(iv), Plaintiff seeks an order compelling
   the City to immediately answer Plaintiff’s Rule 34 requests to produce and an order
   declaring that Defendant has waived any and all objections to Plaintiff’s requests to
   produce. Plaintiff further seeks an order from this Court requiring the City to pay
   Plaintiff’s reasonable expenses and attorney fees for being forced to bring multiple Rule
   37.1 letters and this motion.1

            Lastly, Plaintiff seeks sanctions against the City for disobeying a discovery order,
   pursuant to Fed. R. Civ. P. 37(b)(2)(A). This Court specifically ordered the City to
   respond to Plaintiff’s discovery requests no later than May 21, 2021 – after the City had
   repeatedly failed to comply with discovery deadlines. The City disobeyed that order. As
   stated above, consistent with the rule, this Court should order that the City has waived all

    1Ms. Bonjean’s hourly rate is $600 per hour. Her last court-adjudicated rate ws $495 per
    hour in in 2018. See Stadler v. Abrams, et al., 2018 U.S. Dist. LEXIS 126499 (D.N.J.
    July 27, 2018) However, Ms. Bonjean commands an hourly rate of $600 per hour in the
    market place. Grass v. Snellbaker, 2008 U.S. Dist. LEXIS 73012, *11 (D.N.J. Sept. 23,
    2008) (observing that the attorney’s customary billing rate for fee-paying clients is
    oridinarily the best evidence of his billing rate). Ms. Bonjean’s customary billing rate for
    fee-paying clients is $600 hour. Should the Court wish to review in camera recent
    retainer agreements between Ms. Bonjean and fee-paying clients, counsel can provide
    that information to the Court.
Case 1:13-cv-05401-NLH-ZNQ Document 117 Filed 05/24/21 Page 3 of 3 PageID: 1037




   objections to Plaintiff’s requests for documents (Fed. R. Civ. P. 37(b)(2)(A)(ii) and should
   also hold the City in contempt of court. (Fed. R. Civ. P. 37(b)(2)(A)(vii). As argued,
   supra, this Court should also order the City to pay Plaintiff’s reasonable expenses and
   attorney fees.

             The City has not only wasted undersigned counsel’s valuable time and resources
   but has caused unjustified delay in these proceedings. As undersigned counsel’s
   declaration shows, the parties were forced to delay all oral discovery of the defendant
   officers because the City simply refused to produce necessary documents relevant to those
   depositions. Accordingly, the City should be seriously sanctioned in the manners
   described above and consistent with this Court’s broad discretion to sanction for violations
   of its discovery orders.

                                                         Respectfully submitted,

                                                         /s/ JENNIFER BONJEAN

                                                         Bonjean Law Group PLLC
                                                         750 Lexington Ave., 9th Floor
                                                         New York, NY 10022
                                                         718-875-1850
                                                         Jennifer@bonjeanlaw.com

    Cc:    Morrison Fairbairn, Esq.
           Todd Gelfand, Esq.
           Steven Glickman, Esq.
           Russell Lichtenstein, Esq.
